Matter of Nelson (2016 NY Slip Op 06990)





Matter of Nelson


2016 NY Slip Op 06990


Decided on October 25, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

David Friedman,Justice Presiding,
David B. Saxe
Karla Moskowitz
Judith J. Gische
Marcy L. Kahn,	Justices.


M-4381 

[*1]In the Matter of Danial A. Nelson, an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Danial A. Nelson, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Danial A. Nelson, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on September 24, 2007.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Vitaly Lipkansky, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Danial A. Nelson was admitted to the practice of law in the State of New York by the First Judicial Department on September 24, 2007. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (Committee) now seeks an order striking respondent's name from the roll of attorneys pursuant to Judiciary Law § 90(4), on the ground that he has been automatically disbarred upon his conviction of a New York State felony.
On February 26, 2016, respondent was convicted, after trial, in Supreme Court, New York County, of sexual abuse in the first degree in violation of Penal Law § 130.65(1), a class D felony, and criminal obstruction of breathing or blood circulation in violation of Penal Law § 121.11(a), a class A misdemeanor.
On June 10, 2016, respondent was sentenced to a four-year term of incarceration, three years of supervised release, fines and surcharges, and was required to register as a sex offender.
Respondent's conviction of a felony within the meaning of Judiciary Law § 90(4)(e) constitutes a ground for automatic disbarment pursuant to Judiciary Law § 90(4)(b) and his name should be stricken from the roll of attorneys (see Matter of Ugweches, 69 AD3d 125 [1st Dept 2009]).
Accordingly the Committee's petition should be granted and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to February 26, 2016.
All concur.
Order filed. [October 25, 2016]Friedman, J.P., Saxe, Moskowitz, Gische, and Kahn, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to February 26, 2016. Opinion Per Curiam. All concur.